DETAILED ACTION

The following is a non-final office action is response to communications received on 06/21/2019.  Claims 1-14 & 27-32 are currently pending and addressed below.  Claims 15-26 & 33-63 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The examiner notes that recitation of “by a retaining means for insertion and release in a lumen”.  In paragraphs [0035]-[0037] of the printed specification, structure(s) that supports the recited function can be a retaining hole (42) used in conjunction with an elongate element (e.g., stowing pin (8)) and/or a release cord (9).  Additionally or alternatively, the retaining means may comprise a cover, tube, or jacket (e.g., a catheter) to retain the device during delivery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 28, 29 & 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 1-2, states “wherein the body comprises a central portion and a pair of axial edge portions joining the central portion to the axial edges”.  This is indefinite as the exact limitation is set forth in Claim 2 (on which Claim 3 depends).  This redundancy makes it unclear if the device further comprises an additional body comprising a central portion and a pair of axial edge portions joining the central portion to the axial edges, or the repeated limitation is merely referencing the body set forth in Claim 2.  For examination purposes the examiner assumes Claim 3 should read: 
Stent according to claim 2, wherein .
Claim 8 is similarly indefinite for the same reasons as set forth supra in the rejection of Claim 3.  For examination purposes the examiner assumes Claim 8 should read: 
Stent according to claim 7 
Claim 28 is similarly indefinite for the same reasons as set forth supra in the rejection of Claim 3.  For examination purposes the examiner assumes Claim 28 should read: 
Stent according to claim 27, wherein 
Claim 32 is similarly indefinite for the same reasons as set forth supra in the rejection of Claim 3.  For examination purposes the examiner assumes Claim 32 should read: 
Stent according to claim 31 
Claims 4 & 29, lines 1-2 state “wherein the or a central portion”.  The use of “the or a” is indefinite.  Antecedent basis for the central portion is provided in both claims 1 & 2, however the use of a central portion is indefinite as it is unclear if a central portion is in addition to the central portion outlined in claims 1 & 2.  The use of “the or a pair of axial edge portions” recited in line 2 is similarly indefinite.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 27 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasavi et al. (WO 03/099165 A1).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    328
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    754
    media_image2.png
    Greyscale

Regarding Claim 1, Kasavi teaches a self-expandable (Pg.8 lines 12-24) stent (500; Pg.6 lines 25-27) comprising a flexible, part-tubular body having an open side (shown) with a pair of axial edges (shown in red) extending there along, at least part of the body being invertible from a relaxed (Fig 3A), part-tubular condition to a flexed (Fig 3D), inverted part-tubular condition in which the axial edges overlap or converge toward one another (progression of Fig 3A to 3D), wherein the body is retained, in use, in the flexed condition by a retaining means (420) for insertion and release in a lumen to expand, bear against and support a wall of the lumen. 
Regarding Claim 2, Kasavi teaches wherein the body comprises a central portion (shown) and a pair of axial edge portions (shown) joining the central portion to the axial edges and the body is configured such that a pressure exerted, in use, on the lumen wall by the axial edge portions is less than that which is exerted by at least part of the central portion.  The examiner notes that as the illustrated axial edge portions of Kasavi 
Regarding Claim 5, Kasavi teaches wherein the axial edges are configured to avoid penetrating into or damaging the lumen (as they are rounded) when the body is inverted and released therein.  
Regarding Claim 6, Kasavi teaches wherein the axial edges undulate (Fig 3D) to provide a series of curved projections for engaging the lumen wall without penetration therein.
Regarding Claims 27 & 30, Kasavi teaches the device as set forth in the rejection of Claims 1, 2, 5 & 6

Allowable Subject Matter
Claim 31 is allowed.
Claims 7 & 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774